

CERTIFICATE OF AMENDMENT


OF


THE CERTIFICATE OF DESIGNATION, POWERS,
PREFERENCES AND RIGHTS
OF
SERIES A PREFERRED STOCK
OF


STRATOS RENEWABLES CORPORATION




Tom Snyder hereby certifies that:


1.           He is the President of STRATOS RENEWABLES CORPORATION, a Nevada
corporation (the "Corporation").


2.           The Corporation’s Articles of Incorporation were originally filed
September 29, 2004 under the name “New Design Cabinets, Inc.”.


3.           The Board of Directors and shareholders of the Corporation have
adopted an amendment to the Certificate of Designations, Powers, Preferences and
Rights of the Series A Preferred Stock of the Corporation thereof (the
“Certificate”), and the Certificate is amended and restated in its entirety as
attached hereto as Exhibit A.


3.           The foregoing amendment to the Articles of Incorporation of the
Corporation was adopted by the shareholders thereof in accordance with Nevada
General Corporation Law § 78.385 et seq. and § 78.320 (and written consent and
notice were given in accordance with the latter section).  The total number of
outstanding shares entitled to vote with respect to the amendment was 8,400,009
shares of Series A Preferred Stock, and 7,142,857 of such outstanding shares
voted in favor of said amendment.




Dated:  July 15, 2009
  
   
Tom Snyder, President
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


AMENDED AND RESTATED
CERTIFICATE OF DESIGNATION, POWERS,
PREFERENCES AND RIGHTS
OF
SERIES A PREFERRED STOCK
OF
STRATOS RENEWABLES CORPORATION


a Nevada corporation


Pursuant to Section 78.1955 of the General Corporation Law of the State of
Nevada, the undersigned, Tom Synder, being the President of Stratos Renewables
Corporation (the “Corporation”), a corporation organized and existing under the
General Corporation Law of the State of Nevada, DOES HEREBY CERTIFY that the
following resolution was duly adopted by the Board of Directors of the
Corporation (the “Board of Directors”) by unanimous written consent:


RESOLVED, that, pursuant to the authority expressly granted to and vested in the
Board of Directors by the provisions of the Corporation’s Amended and Restated
Articles of Incorporation (the “Articles”), the Board of Directors hereby amends
the terms of the Series A Preferred Stock of this Corporation (the “Series A
Preferred Stock”) to those terms set forth herein.  The Series A Preferred Stock
(a) shall be designated “Series A Convertible Preferred Stock”, (b) shall have a
par value equal to $.001, (c) shall consist of fifteen million (15,000,000)
authorized shares and (d) shall have the following powers, designations,
preferences and relative, participating, optional and other rights,
qualifications, limitations, or restrictions (in addition to those provisions
set forth in the Articles which are applicable to the Series A Preferred Stock):


1.           Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the following definitions:


a.           “Certificate of Designation” shall mean this Certificate of
Designations, Powers, Preferences and Rights of Series A Preferred Stock of the
Corporation.


b.           “Common Stock” shall mean the common stock, $.001 par value, of the
Corporation.


c.           “Conversion Price” shall mean $0.40 per share for the Series A
Preferred Stock (subject to adjustment from time to time for Recapitalizations
and as otherwise set forth elsewhere herein).


d.           “Convertible Securities” shall mean any evidences of indebtedness,
shares or other securities convertible into or exchangeable for Common Stock.


e.           “Distribution” shall mean the transfer of cash or other property
without consideration whether by way of dividend or otherwise, other than
dividends on Common Stock payable in Common Stock, or the purchase or redemption
of shares of the Corporation for cash or property other than: (i) repurchases of
Common Stock issued to or held by employees, officers, directors or consultants
of the Corporation or its subsidiaries upon termination of their employment or
services pursuant to agreements providing for the right of said repurchase,
(ii) repurchases of Common Stock issued to or held by employees, officers,
directors or consultants of the Corporation or its subsidiaries pursuant to
rights of first refusal contained in agreements providing for such right,
(iii) a repurchase of capital stock of the Corporation in connection with the
settlement of disputes with any stockholder, and (iv) any other repurchase or
redemption of capital stock of the Corporation approved by the holders of the
Common and Preferred Stock of the Corporation voting as separate classes.

 
 

--------------------------------------------------------------------------------

 

f.           “Dividend Rate” shall mean an annual rate of ten percent (10%) of
the Original Issue Price (subject to adjustment from time to time for
Recapitalizations as set forth elsewhere herein).


g.           “Liquidation Preference” shall mean $1.05 per share, as adjusted
for stock splits, combinations, recapitalizations and similar events.


h.           “Options” shall mean rights, options or warrants to subscribe for,
purchase or otherwise acquire Common Stock or Convertible Securities.


i.           “Original Issue Price” shall mean $0.40 per share for the Series A
Preferred Stock (subject to adjustment from time to time for Recapitalizations
as set forth elsewhere herein).


j.           “Recapitalization” shall mean any stock dividend, stock split,
combination of shares, reorganization, recapitalization, reclassification or
other similar event.


2.           Dividends.  In any calendar year, the holders of outstanding shares
of Series A Preferred Stock shall be entitled to receive dividends, when, as and
if declared by the Board of Directors, out of any assets at the time legally
available therefor, at the Dividend Rate payable in preference and priority to
any declaration or payment of any Distribution on Common Stock in such calendar
year. Dividends on the Series A Preferred Stock shall accumulate (on a daily
basis) from the date that the holders thereof have tendered payment (the “Issue
Date”), in whole or in part, to the Corporation for such shares based upon the
actual amount of cash consideration paid and shall be cumulative so that no
Distribution may be paid on the Common Stock until accumulated dividends, if
any, have been paid or declared and set apart for payment as to each outstanding
share of Series A Preferred Stock. In the event any shares of Series A Preferred
Stock are converted pursuant to Section 6, any accumulated but unpaid dividends
on such shares of Series A Preferred Stock shall be paid in cash or, to the
extent permitted by Nevada law and in the sole and absolute discretion of the
Board of Directors, in Common Stock or Convertible Securities to be issued to
the holder of Series A Preferred Stock upon conversion. If such accumulated and
unpaid dividends are paid through the issuance of securities in accordance with
the preceding sentence, the number of shares of Common Stock or Convertible
Securities, as the case may be, to be issued in connection therewith shall be
determined by dividing (a) the sum of all accumulated but unpaid dividends for
the shares of Series A Preferred Stock being converted by a holder, by (b) the
Conversion Price then in effect.


3.           Additional Dividends. After the payment or setting aside for
payment of the dividends described in Section 2, any additional dividends
declared or paid in any fiscal year shall be declared or paid among the holders
of the Series A Preferred Stock and Common Stock then outstanding in proportion
to the greatest whole number of shares of Common Stock which would be held by
each such holder if all shares of Series A Preferred Stock were converted at the
then-effective Conversion Rate (as defined in Section 6.a.).


4.           Non-Cash Distributions. Whenever a Distribution provided for in
this Certificate of Designation shall be payable in property other than cash,
the value of such Distribution shall be deemed to be the fair market value of
such property as determined in good faith by the Board of Directors.

 
 

--------------------------------------------------------------------------------

 

5.           Liquidation Rights.


a.           Liquidation Preference. In the event of any liquidation,
dissolution or winding up of the Corporation, either voluntary or involuntary,
the holders of the Series A Preferred Stock shall be entitled to receive, prior
and in preference to any Distribution of any of the assets of the Corporation to
the holders of the Common Stock by reason of their ownership of such stock, an
amount per share for each share of Series A Preferred Stock held by them equal
to the sum of (i) the Liquidation Preference specified for such share of Series
A Preferred Stock and (ii) all accumulated and unpaid dividends (if any) on such
share of Series A Preferred Stock. If upon the liquidation, dissolution or
winding up of the Corporation, the assets of the Corporation legally available
for distribution to the holders of the Series A Preferred Stock are insufficient
to permit the payment to such holders of the full amounts specified in this
Section 5.a., then the entire assets of the Corporation legally available for
distribution shall be distributed with equal priority and pro rata among the
holders of the Series A Preferred Stock in proportion to the full amounts they
would otherwise be entitled to receive pursuant to this Section 5.a.


b.           Remaining Assets. After the payment to the holders of Series A
Preferred Stock of the full preferential amounts specified above, the entire
remaining assets of the Corporation legally available for distribution by the
Corporation shall be distributed with equal priority and pro rata among the
holders of the Series A Preferred Stock and Common Stock in proportion to the
number of shares of Common Stock held by them, with the shares of Series A
Preferred Stock being treated for this purpose as if they had been converted
into shares of Common Stock at the then applicable Conversion Rate.


6.           Conversion. The holders of the Series A Preferred Stock shall have
conversion rights as follows (the “Conversion Rights”):


a.           Optional Conversion. Each share of Series A Preferred Stock shall
be convertible, at the option of the holder thereof, at any time after the date
of issuance of such shares at the office of the Corporation or any transfer
agent for the Series A Preferred Stock, into that number of fully-paid,
nonassessable shares of Common Stock determined by dividing the Original Issue
Price by the Conversion Price; provided however, if the holder of Series A
Preferred Stock elects to convert such shares upon the consummation of a
financing (whether debt or equity) or multiple financings led by one or more
institutional investors whereby an aggregate amount of $25.0 million, net of
offering expenses, is received by the Corporation, in one or multiple closings
(each a “Financing”), then each share of Series A Preferred Stock shall be
converted into that number of fully-paid, nonassessable shares of Common Stock
or Convertible Securities issued by the Corporation at the first closing of such
Financing determined by dividing the product of 1.5 times the Original Issue
Price by the Conversion Price. The number of securities into which each share of
Series A Preferred Stock may be converted is hereinafter referred to as the
“Conversion Rate”. Upon any decrease or increase in the Conversion Price for the
Series A Preferred Stock, as described in this Section 6.a., the Conversion Rate
shall be appropriately increased or decreased.


b.           Automatic Conversion. Each share of Series A Preferred Stock shall
automatically be converted into fully-paid, non-assessable shares of Common
Stock at the then effective Conversion Rate on the one hundred twentieth (120th)
consecutive day upon which the Common Stock shall have traded above $2.00 per
share on the Electronic Over-the-Counter Bulletin Board system; provided,
however, in no event shall the Series A Preferred Stock automatically be
converted into shares of Common Stock until nine (9) months from the date of
this Certificate of Designation (the “Automatic Conversion Event”).

 
 

--------------------------------------------------------------------------------

 

c.           Mechanics of Conversion. No fractional shares shall be issued upon
conversion of Series A Preferred Stock. In lieu of any fractional shares to
which the holder would otherwise be entitled, the Corporation shall pay cash
equal to such fraction multiplied by the then fair market value of such share as
determined by the Board of Directors. For such purpose, all shares of Series A
Preferred Stock held by each holder of Series A Preferred Stock shall be
aggregated, and any resulting fractional share shall be paid in cash. Before any
holder of Series A Preferred Stock shall be entitled to convert the same, and to
receive certificates therefor, he shall either (i) surrender the certificate or
certificates therefor, duly endorsed, at the office of the Corporation or of any
transfer agent for the Series A Preferred Stock or (ii) notify the Corporation
or its transfer agent that such certificates have been lost, stolen or destroyed
and execute an agreement satisfactory to the Corporation to indemnify the
Corporation from any loss incurred by it in connection with such certificates,
and shall give written notice to the Corporation at such office that he elects
to convert the same; provided, however, that on the date of the Automatic
Conversion Event, the outstanding shares of Series A Preferred Stock shall be
converted automatically without any further action by the holders of such shares
and whether or not the certificates representing such shares are surrendered to
the Corporation or its transfer agent; provided further, however, that the
Corporation shall not be obligated to issue certificates evidencing the shares
of Common Stock issuable upon the Automatic Conversion Event unless either the
certificates evidencing such shares of Series A Preferred Stock are delivered to
the Corporation or its transfer agent as provided above, or the holder notifies
the Corporation or its transfer agent that such certificates have been lost,
stolen or destroyed and executes an agreement satisfactory to the Corporation to
indemnify the Corporation from any loss incurred by it in connection with such
certificates. On the date of the occurrence of the Automatic Conversion Event,
each holder of record of shares of Series A Preferred Stock shall be deemed to
be the holder of record of the Common Stock issuable upon such conversion,
notwithstanding that the certificates representing such shares of Series A
Preferred Stock shall not have been surrendered at the office of the
Corporation, that notice from the Corporation shall not have been received by
any holder of record of shares of Series A Preferred Stock, or that the
certificates evidencing such shares of Common Stock shall not then be actually
delivered to such holder.


The Corporation shall, as soon as practicable after such delivery, or after such
agreement and indemnification, issue and deliver at such office to such holder
of Series A Preferred Stock, a certificate or certificates for the number of
shares to which he shall be entitled as aforesaid and a check payable to the
holder in the amount of any cash amounts payable as the result of a conversion
into fractional shares, plus any declared and unpaid dividends on the converted
Series A Preferred Stock. Such conversion shall be deemed to have been made
immediately prior to the close of business on the date of such surrender of the
shares of Series A Preferred Stock to be converted, and the person or persons
entitled to receive the shares issuable upon such conversion shall be treated
for all purposes as the record holder or holders of such shares on such date;
provided, however, that if the conversion is in connection with an underwritten
offer of securities registered pursuant to the Securities Act of 1933, as
amended, or a merger, sale, financing, or liquidation of the Corporation or
other event, the conversion may, at the option of any holder tendering Series A
Preferred Stock for conversion, be conditioned upon the closing of such
transaction or upon the occurrence of such event, in which case the person(s)
entitled to receive the shares issuable upon such conversion of the Series A
Preferred Stock shall not be deemed to have converted such Series A Preferred
Stock until immediately prior to the closing of such transaction or the
occurrence of such event.


d.           Adjustments to Conversion Price for Diluting Issues.


i.         Special Definition. For purposes of this Section 6.d., “Additional
Shares of Common” shall mean all shares of Common Stock issued (or, pursuant to
Section 6.d.ii., deemed to be issued) by the Corporation after the filing of
this Certificate of Designation, other than issuances or deemed issuances of:


(1) securities issued upon the conversion of Series A Preferred Stock;


(2) shares of Common Stock and options, warrants or other rights to purchase
Common Stock issued to employees, officers or directors of, or consultants or
advisors to the Corporation or any subsidiary in accordance with plans approved
by the Board of Directors;

 
 

--------------------------------------------------------------------------------

 

(3) all shares of Common Stock issued and outstanding on the date hereof, and
all warrants to purchase Common Stock (and Common Stock issuable upon exercise
of such warrants) granted as of the date hereof;


(4) securities issued or issuable as a dividend or distribution on the Series A
Preferred Stock or pursuant to any event for which adjustment is made pursuant
to paragraph 6.e., 6.f. or 6.g. hereof;


(5) shares of Common Stock issued or issuable to banks, equipment lessors or
other financial institutions pursuant to a debt financing or commercial leasing
transaction approved by the Board of Directors;


(6) shares of Common Stock issued or issuable pursuant to the acquisition of
another corporation by the Corporation by merger, purchase of substantially all
of the assets or other reorganization or to a joint venture agreement, provided,
that such issuances are approved by the Board of Directors; or


(7) shares of Common Stock that are otherwise excluded from the definition of
Additional Shares of Common by the vote or written consent of holders of a
majority in interest of the Series A Preferred Stock.


ii.         Deemed Issue of Additional Shares of Common. In the event the
Corporation at any time or from time to time after the Issue Date shall issue
any Options or Convertible Securities or shall fix a record date for the
determination of holders of any class of securities entitled to receive any such
Options or Convertible Securities, then the maximum number of shares (as set
forth in the instrument relating thereto without regard to any provisions
contained therein for a subsequent adjustment of such number) of Common Stock
issuable upon the exercise of such Options or, in the case of Convertible
Securities, the conversion or exchange of such Convertible Securities or, in the
case of Options for Convertible Securities, the exercise of such Options and the
conversion or exchange of the underlying securities, shall be deemed to have
been issued as of the time of such issue or, in case such a record date shall
have been fixed, as of the close of business on such record date, provided that
in any such case in which shares are deemed to be issued:


(1) no further adjustment in the Conversion Price of the Series A Preferred
Stock shall be made upon the subsequent issue of Convertible Securities or
shares of Common Stock in connection with the exercise of such Options or
conversion or exchange of such Convertible Securities;


(2) if such Options or Convertible Securities by their terms provide, with the
passage of time or otherwise, for any change in the consideration payable to the
Corporation or in the number of shares of Common Stock issuable upon the
exercise, conversion or exchange thereof (other than a change pursuant to the
anti-dilution provisions of such Options or Convertible Securities such as this
Section 6.d. or pursuant to Recapitalization provisions of such Options or
Convertible Securities such as Sections 6.e., 6.f. and 6.g. hereof), the
Conversion Price of the Series A Preferred Stock and any subsequent adjustments
based thereon shall be recomputed to reflect such change as if such change had
been in effect as of the original issue thereof (or upon the occurrence of the
record date with respect thereto);


(3) no readjustment pursuant to clause (2) above shall have the effect of
increasing the Conversion Price of the Series A Preferred Stock to an amount
above the Conversion Price that would have resulted from any other issuances of
Additional Shares of Common and any other adjustments provided for herein
between the original adjustment date and such readjustment date;

 
 

--------------------------------------------------------------------------------

 

(4) upon the expiration of any such Options or any rights of conversion or
exchange under such Convertible Securities which shall not have been exercised,
the Conversion Price of the Series A Preferred Stock computed upon the original
issue thereof (or upon the occurrence of a record date with respect thereto) and
any subsequent adjustments based thereon shall, upon such expiration, be
recomputed as if:


(a) in the case of Convertible Securities or Options for Common Stock, the only
Additional Shares of Common issued were the shares of Common Stock, if any,
actually issued upon the exercise of such Options or the conversion or exchange
of such Convertible Securities and the consideration received therefor was the
consideration actually received by the Corporation for the issue of such
exercised Options plus the consideration actually received by the Corporation
upon such exercise or for the issue of all such Convertible Securities which
were actually converted or exchanged, plus the additional consideration, if any,
actually received by the Corporation upon such conversion or exchange, and


(b) in the case of Options for Convertible Securities, only the Convertible
Securities, if any, actually issued upon the exercise thereof were issued at the
time of issue of such Options, and the consideration received by the Corporation
for the Additional Shares of Common deemed to have been then issued was the
consideration actually received by the Corporation for the issue of such
exercised Options, plus the consideration deemed to have been received by the
Corporation (determined pursuant to Section 6.d.iv. upon the issue of the
Convertible Securities with respect to which such Options were actually
exercised; and


(5) if such record date shall have been fixed and such Options or Convertible
Securities are not issued on the date fixed therefor, the adjustment previously
made in the Conversion Price which became effective on such record date shall be
canceled as of the close of business on such record date, and thereafter the
Conversion Price shall be adjusted pursuant to this Section 6.d.ii. as of the
actual date of their issuance.


iii.         Adjustment of Conversion Price Upon Issuance of Additional Shares
of Common. In the event this Corporation shall issue Additional Shares of Common
(including Additional Shares of Common deemed to be issued pursuant to
Section 6.d.ii.) without consideration or for a consideration per share less
than the Conversion Price in effect on the date of and immediately prior to such
issue, then, the Conversion Price shall be reduced, concurrently with such
issue, to the consideration per share received by the Corporation for such
Additional Shares of Common. Notwithstanding the foregoing, the Conversion Price
shall not be reduced at such time if the amount of such reduction would be less
than $0.01, but any such amount shall be carried forward, and a reduction will
be made with respect to such amount at the time of, and together with, any
subsequent reduction which, together with such amount and any other amounts so
carried forward, equal $0.01 or more in the aggregate. For the purposes of this
Section 6.d.iii., all securities issuable upon conversion of all outstanding
shares of Series A Preferred Stock and the exercise and/or conversion of any
other outstanding Convertible Securities and all outstanding Options shall be
deemed to be outstanding.


iv.         Determination of Consideration. For purposes of this Section 6.d.,
the consideration received by the Corporation for the issue (or deemed issue) of
any Additional Shares of Common shall be computed as follows:


(1) Cash and Property. Such consideration shall:


(a) insofar as it consists of cash, be computed at the price paid for such
securities and received by the Corporation before deducting any reasonable
discounts, commissions or other expenses allowed, paid or incurred by the
Corporation for any underwriting or otherwise in connection with such issuance;

 
 

--------------------------------------------------------------------------------

 

(b) insofar as it consists of property other than cash, be computed at the fair
market value thereof at the time of such issue, as determined in good faith by
the Board of Directors; and


(c) in the event Additional Shares of Common are issued together with other
shares or securities or other assets of the Corporation for consideration which
covers both, be the proportion of such consideration so received, computed as
provided in clauses (a) and (b) above, as reasonably determined in good faith by
the Board of Directors.


(2) Options and Convertible Securities. The consideration per share received by
the Corporation for Additional Shares of Common deemed to have been issued
pursuant to Section 6.d.ii. shall be determined by dividing:


(a) the total amount, if any, received or receivable by the Corporation as
consideration for the issue of such Options or Convertible Securities, plus the
minimum aggregate amount of additional consideration (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such consideration) payable to the Corporation
upon the exercise of such Options or the conversion or exchange of such
Convertible Securities, or in the case of Options for Convertible Securities,
the exercise of such Options for Convertible Securities and the conversion or
exchange of such Convertible Securities; by


(b) the maximum number of shares of Common Stock (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such number) issuable upon the exercise of such
Options or the conversion or exchange of such Convertible Securities.


e.           Adjustments for Subdivisions or Combinations of Common Stock. In
the event the outstanding shares of Common Stock shall be subdivided (by stock
split, by payment of a stock dividend or otherwise), into a greater number of
shares of Common Stock, the Conversion Price in effect immediately prior to such
subdivision shall, concurrently with the effectiveness of such subdivision, be
proportionately decreased. In the event the outstanding shares of Common Stock
shall be combined (by reclassification or otherwise) into a lesser number of
shares of Common Stock, the Conversion Price in effect immediately prior to such
combination shall, concurrently with the effectiveness of such combination, be
proportionately increased.


f.           Adjustments for Subdivisions or Combinations of Preferred Stock. In
the event the outstanding shares of Series A Preferred Stock shall be subdivided
(by stock split, by payment of a stock dividend or otherwise), into a greater
number of shares of Series A Preferred Stock, the Dividend Rate, Original Issue
Price and Liquidation Preference in effect immediately prior to such subdivision
shall, concurrently with the effectiveness of such subdivision, be
proportionately decreased. In the event the outstanding shares of Series A
Preferred Stock shall be combined (by reclassification or otherwise) into a
lesser number of shares of Series A Preferred Stock, the Dividend Rate, Original
Issue Price and Liquidation Preference in effect immediately prior to such
combination shall, concurrently with the effectiveness of such combination, be
proportionately increased.


g.           Adjustments for Reclassification, Exchange and Substitution.
Subject to Section 5 (Liquidation Rights) above, if the securities issuable upon
conversion of the Series A Preferred Stock shall be changed into the same or a
different number of shares of any other class or classes of stock, whether by
capital reorganization, reclassification or otherwise (other than a subdivision
or combination of shares provided for above), then, in any such event, in lieu
of the number of securities which the holders would otherwise have been entitled
to receive each holder of Series A Preferred Stock shall have the right
thereafter to convert his shares of Series A Preferred Stock into a number of
shares of such other class or classes of stock which a holder of the number of
securities deliverable upon conversion of Series A Preferred Stock immediately
before that change would have been entitled to receive in such reorganization or
reclassification, all subject to further adjustment as provided herein with
respect to such other securities.

 
 

--------------------------------------------------------------------------------

 

h.           No Impairment. The Corporation will not through any reorganization,
transfer of assets, merger, dissolution, issue or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms to be observed or performed hereunder by the Corporation but
will at all times in good faith assist in the carrying out of all the provisions
of this Section 6 and in the taking of all such action as may be necessary or
appropriate in order to protect the Conversion Rights of the holders of Series A
Preferred Stock against impairment. Notwithstanding the foregoing, nothing in
this Section 6.h. shall prohibit the Corporation from amending the Articles with
the requisite consent of its stockholders and the Board of Directors.


i.           Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment of the Conversion Price pursuant to this Section 6,
the Corporation at its expense shall promptly compute such adjustment or
readjustment in accordance with the terms hereof and furnish to each holder of
Series A Preferred Stock a certificate setting forth such adjustment or
readjustment and showing in detail the facts upon which such adjustment or
readjustment is based. The Corporation shall, upon the written request at any
time of any holder of Series A Preferred Stock, furnish or cause to be furnished
to such holder a like certificate setting forth (i) such adjustments and
readjustments, (ii) the Conversion Price at the time in effect and (iii) the
number of shares of Common Stock and the amount, if any, of other property which
at the time would be received upon the conversion of Series A Preferred Stock.


j.           Waiver of Adjustment of Conversion Price. Notwithstanding anything
herein to the contrary, any downward adjustment of the Conversion Price may be
waived by the consent or vote of the holders of the majority of the outstanding
shares of Series A Preferred Stock either before or after the issuance causing
the adjustment.


k.           Reservation of Stock Issuable Upon Conversion. The Corporation
shall at all times reserve and keep available out of its authorized but unissued
shares of Common Stock solely for the purpose of effecting the conversion of the
shares of the Series A Preferred Stock, such number of its shares of Common
Stock as shall from time to time be sufficient to effect the conversion of all
then outstanding shares of the Series A Preferred Stock; and if at any time the
number of authorized but unissued shares of Common Stock shall not be sufficient
to effect the conversion of all then outstanding shares of the Series A
Preferred Stock, the Corporation will take such corporate action as may, in the
opinion of its counsel, be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purpose.


7.           Voting.


a.           No Separate Class Voting. Except as otherwise expressly provided
herein or as required by law, the holders of Series A Preferred Stock and the
holders of Common Stock shall vote together and not as separate classes.


b.           Preferred Stock. Each holder of Series A Preferred Stock shall be
entitled to the number of votes equal to the number of shares of Common Stock
into which the shares of Series A Preferred Stock held by such holder could be
converted as of the record date. The holders of shares of the Series A Preferred
Stock shall be entitled to vote on all matters on which the Common Stock shall
be entitled to vote. Holders of Series A Preferred Stock shall be entitled to
notice of any stockholders’ meeting in accordance with the Bylaws of the
Corporation. Fractional votes shall not, however, be permitted and any
fractional voting rights resulting from the above formula (after aggregating all
shares into which shares of Series A Preferred Stock held by each holder could
be converted), shall be disregarded.

 
 

--------------------------------------------------------------------------------

 

8.           Amendments and Changes. As long as any of the Series A Preferred
Stock shall be issued and outstanding, the Corporation shall not, without first
obtaining the approval (by vote or written consent as provided by law) of the
holders of more than 50% of the outstanding shares of the Series A Preferred
Stock:


a.           amend, alter or repeal any provision of the Articles or the Bylaws
of the Corporation (including pursuant to a merger) if such action would
adversely alter the rights, preferences, privileges or powers of, or
restrictions provided for the benefit of the Series A Preferred Stock;


b.           increase or decrease (other than for decreases resulting from
conversion of the Series A Preferred Stock) the authorized number of shares of
Series A Preferred Stock; or


c.            amend this Section 8.


9.           Reissuance of Preferred Stock. In the event that any shares of
Series A Preferred Stock shall be converted pursuant to Section 6 or otherwise
repurchased by the Corporation, the shares so converted or repurchased shall be
cancelled and shall not be issuable by this Corporation.


10.           Notices. Any notice required by the provisions of this Certificate
of Designation to be given to the holders of Series A Preferred Stock shall be
deemed given if deposited in the United States mail, postage prepaid, and
addressed to each holder of record at such holder’s address appearing on the
books of the Corporation.


11.           Headings of Sections. The headings of the various sections hereof
are for convenience of reference only and shall not affect the interpretation of
any of the provisions hereof.


12.           Severability of Provisions. If any power, preference, right,
qualification, limitation or restriction of the Series A Preferred Stock set
forth in this Certificate of Designation (as it may be amended from time to
time) is invalid, unlawful or incapable of being enforced by reason of any rule
of law or public policy, all other powers, preferences, rights, qualifications,
limitations and restrictions set forth in this Certificate of Designation (as so
amended) which can be given effect without the invalid, unlawful or
unenforceable power, preference, right, qualification, limitation or restriction
shall, nevertheless, remain in full force and effect, and no power, preference,
right, qualification, limitation or restriction herein set forth shall be deemed
dependent upon any other such power, preference, right, qualification,
limitation or restriction unless so expressed herein.


(Signature page follows)

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has subscribed this document on the date set
forth below and does hereby affirm, under the penalty of perjury, that the
statements contained therein have been examined by him and are true and correct.


Dated: July 15, 2009
STRATOS RENEWABLES CORPORATION
   
a Nevada corporation
               
Name: Tom Snyder
   
Title: President
 


 
 

--------------------------------------------------------------------------------

 